Order entered July 30, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00667-CV

                        BASIC ENERGY SERVICES, L.P., Appellant

                                               V.

EXCO RESOURCES, INC., EXCO SERVICES, INC., EXCO OPERATING COMPANY,
    L.P., EXCO OPERATING COMPANY, L.P. FORMERLY KNOWN AS EXCO
PARTNERS OPERATING PARTNERSHIP, L.P., EXCO OPERATING COMPANY, L.P.
  DOING BUSINESS AS EXCO PARTNERS OPERATING PTSH, L.P., SUPERIOR
  ENERGY SERVICES, L.L.C., SUPERIOR ENERGY SERVICES, INC., WARRIOR
ENERGY SERVICES CORPORATION, TEXAS CES, INC., HALLIBURTON ENERGY
      SERVICES, INC., CHILDRESS FISHING & RENTAL SERVICES, INC.,
 WEATHERFORD U.S., L.P., BENOIT MACHINE, INC., SMITH INTERNATIONAL,
            INC., AND THOMAS ENERGY SERVICES, LLC, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-07735-E

                                           ORDER
                          Before Justices Bridges, Myers, and Schenck

       We REINSTATE this appeal.

       On January 31, 2018, appellees filed its Notice of Suggestion on Pendency of Bankruptcy

for EXCO Resources, Inc., Et Al. and Automatic Stay of Proceedings, in which they informed

this Court that appellee EXCO Resources, Inc. and certain of its subsidiaries and affiliates filed

voluntary petitions for relief under Chapter 11 of Title 11 of the United States Code. On
February 12, 2018, appellant filed its Unopposed Motion for Extension of Time to File Motion

for Rehearing, in which it requested an extension to file its motion for rehearing until 30 days

after the automatic stay is lifted by the bankruptcy court.

        By order dated February 15, 2018, we granted Appellant’s February 12, 2018 Unopposed

Motion for Extension of Time to File Motion and abated this cause.

        On July 25, 2018, Appellees filed their unopposed motion to reinstate this appeal, in

which they informed this Court that on July 23, 2018, the bankruptcy court entered an order

lifting the automatic stay pertaining to appellee EXCO Resources, Inc. and certain of its

subsidiaries and affiliates and this case.

        We GRANT Appellees’ July 25, 2018 Unopposed Motion to Reinstate.

        We ORDER Appellant to file its motion for rehearing, if any, on or before AUGUST 22,

2018.



                                                      /s/     DAVID J. SCHENCK
                                                              JUSTICE